Dissenting Opinion by
Judge SMITH-RIBNER.
I respectfully dissent from the majority’s interpretation of the statute at issue, Section 2(b) of the Act of July 22, 1913, P.L. 912 (1913 Act), as amended, 61 P.S. § 2151(b), as amended by Section 1 of the Act of December 20, 2000, P.L. 770 (Act 107). The majority concludes that a phrase in Section 2(b) of the 1913 Act, as amended by Act 107, requires the Commonwealth to bear the costs of the trials for all crimes and offenses committed on the grounds or within the buildings of the state penal or correctional institution, regardless of whether the crimes or offenses were committed during an escape or an attempt to escape.1
The language of Section 2(b), which otherwise deals exclusively with matters relating to escapes, and the historical context and the effect of the pertinent amendatory acts show that Section 2(b) as amended by Act 107 is not intended to apply to trials for all crimes or offenses committed at state correctional institutions but rather only to those crimes or offenses related to an escape or an attempt to escape. I agree with the majority that the statute is ambiguous and that rules of statutory construction must be applied to ascertain the intent of the legislature.
Section 1924 of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1924, relating to construction of titles, preambles, provisos, exceptions and headings, provides:
The title and preamble of a statute may be considered in the construction thereof. Provisos shall be construed to limit rather than to extend the operation of the clauses to which they refer. Exceptions expressed in a statute shall be construed to exclude all others. The headings prefixed to titles, parts, articles, chapters, sections and other divisions of a statute shall not be considered to control but may be used to aid in the construction thereof.
The “title” specified in the first sentence of Section 1924 plainly is the description of the contents of an act that precedes the text of the act in the Laws of Pennsylva*851nia. This “title” is referred to in 1 Pa.C.S. § 1101(a):
All statutes shall begin in the following style: “The General Assembly of the Commonwealth of Pennsylvania hereby enacts as follows:”. Such enacting clause shall be placed immediately after the preamble or the table of contents of the statute, or if there be neither preamble nor table of contents, then immediately after the title.
The “title” of an enacted statute is the same as the title of a bill that is referred to in Article III, Section 3 of the Pennsylvania Constitution, relating to form of bills, which provides: “No bill shall be passed containing more than one subject, which shall be clearly expressed in its title, except a general appropriation bill or a bill codifying or compiling the law or a part thereof.” The Supreme Court has held that under the provision now contained in Article III, Section 3, the title of an act must be considered as part of it; the title sets the act’s scope and may properly be resorted to as an aid to its construction. Glen Alden Coal Co. v. City of Scranton, 282 Pa. 45, 127 A. 307 (1925). See also MacElree v. Chester County, 667 A.2d 1188 (Pa.Cmwlth.1995) (stating that a determination of legislative intent may not be based solely upon the title and preamble of a statute, but courts may consult the title and preamble as part of the statutory construction process).
The title of Act 107 is:
An act amending the act of July 22, 1913, (P.L. 912, No. 437), entitled “An act providing for the payment of the costs incurred in the trial of convicts and prisoners escaping, or attempting to escape, from the several penitentiaries and reformatories of the Commonwealth of Pennsylvania, by the respective counties from whose courts the said escaping convicts or prisoners have been committed; and providing for the maintenance of such convicts under sentence for escape, et cetera,” further providing for escapee costs and for maintenance of escaping convicts under new sentence. (Emphasis added.)
As quotation of the title of Act 107 shows, the title of the original 1913 Act related solely to trials of convicts and prisoners “escaping, or attempting to escape .... ” The emphasized language from the title of Act 107 states only that its purpose is to further provide for escapee costs and maintenance of escaping convicts under new sentence; it does not indicate an intent to provide for costs of trials for crimes committed by incarcerated persons generally.
The majority notes correctly that the language from 61 P.S. § 2151(b) at issue in this case, namely, “the costs ... of the trial for crimes and offenses committed on the grounds or within the buildings of any State penal or correctional institution,” was added in virtually identical form to Section 2 of the 1913 Act by Section 2 of the Act of February 28, 1933, P.L. 3 (1933 Act). A strong indication of the legislature’s intent is found in the text of the statute as amended by the 1933 Act. The language currently in dispute was added to Section 2 of the 1913 Act by Section 2 of the 1933 Act; however, Section 1 of the 1933 Act also amended Section 1 of the 1913 Act as follows, with added text in italics:
That hereafter any and all persons committed or prisoners or convicts escaping, or attempting to escape, from the several correctional institutions, penitentiaries, and reformatories in the Commonwealth of Pennsylvania, or from the lands, jurisdiction, and control of the officers of said penal and correctional institutions, shall be tried in the counties where the said escapes shall have been *852committed, [and] Any crimes or offenses committed by such committed persons, prisoners or convicts following any such escape and before apprehension shall be tried in the county where the crime or offense was committed; and any crimes or offenses committed by such committed persons, prisoners, or convicts on the grounds or within the buildings of such institutions, penitentiaries, or reformatories shall be tried in the county where the institution, penitentiary, or reformatory is located.
The phrase “such committed persons, prisoners, or convicts” in the added language relates to the subject of the first sentence, namely, “any and all persons committed or prisoners or convicts escaping, or attempting to escape, from the several correctional institutions[.]” Thus the crimes or offenses referred to in the added language were committed by persons escaping or attempting to escape.
Section 2 of the 1933 Act amended Section 2 of the 1913 Act in part as follows, with added language in italics:
[T]he costs of the trial for escape or breaking away of persons, convicts, and prisoners from the several penitentiaries, correctional institutions, and reformatories in the Commonwealth of Pennsylvania, or the violation by said persons, convicts, and prisoners of any or all of the penal statutes relating to escape, or of the trial for crime and offenses committed after such escape and before apprehension, or of the trial for crimes and offenses committed on the grounds or within the buildings of the correctional institution, penitentiary, or reformatory, shall in each instance be borne and paid by the respective counties of the Commonwealth from whose courts the said persons, convicts, and prisoners shall have been originally committed to the said penitentiaries, correctional institutions, or reformatories.
Thus the cost of “the trial for crimes and offenses committed on the grounds or within the buildings of the correctional institution” related to the crimes and offenses described in the language added to Section 1 of the Act of 1913, and as shown above those were crimes and offenses committed in the course of escape.
Many years later Section 1 of the 1913 Act was repealed by Section 2(a) of the Judiciary Act Repealer Act, Act of April 28, 1978, P.L. 202, as amended, 42 P.S. § 20002(a) [976]. Section 2 of the 1913 Act, as further amended, was amended by Act 107 of 2000 into the current Section 2(a), and a new Section 2(b) was added. However, the language from former Section 1 of the 1913 Act as amended by Section 1 of the 1933 Act, which provided context and an indication of legislative intent, has been deleted. Nevertheless, that original intent may be ascertained, as discussed above, and it should be followed.
Another indication of the legislature’s intent in Act 107 is the addition of the heading “Escapee costs” to Section 2 of the 1913 Act, which formerly had no heading. As noted above, headings prefixed to sections and other divisions of a statute shall not be considered to control but may be considered in the construction of the statute. 1 Pa.C.S. § 1924; see also Pennsylvania School Boards Ass’n, Inc. v. Public School Employees’ Retirement System, 804 A.2d 737 (Pa.Cmwlth.2002), aff'd, 580 Pa. 610, 863 A.2d 432 (2004). The addition of the heading “Escapee costs” to Section 2, 61 P.S. § 2151, certainly implies an intent (consistent with the title of Act 107) to address only costs relating to escapes or attempted escapes.
A correct reading of Section 2 of the 1913 Act as amended by Act 107, in view of the original title, the title of Act 107, the *853heading newly provided for the section and the history of previous amendments and additions, is that the legislature did not intend with a single phrase to address a subject matter, namely, all crimes or offenses committed by inmates on state correctional property, that is far beyond the subject matter addressed in the rest of Section 2.
The majority finds support for its interpretation of Act 107 in the provisions of the Act of December 20, 2000, P.L. 916 (Act 122), concerning payment of costs for maintenance of inmates who commit new crimes while in prison. Once again, a close reading of Act 122 leads to a narrow interpretation of the 1913 Act as amended by Act 107. First, I note that the subject matter of providing for the cost of maintenance of inmates convicted of new crimes while in prison, with no limitation to the context of escape, previously was dealt with in a separate act, the former Act of May 17, 1957, P.L. 161, formerly 61 P.S. § 2153, which was repealed by Section 3 of Act 122. Second, I note that Section 1 of Act 122 amends Section 3 of the 1913 Act, 61 P.S. § 2152, relating to maintenance of escaping convicts under new sentence, by creating new subsections “(a) County jurisdiction”; “(b) State jurisdiction”; and “(c) Additional police expenses.” Section 2 of Act 122 then adds a new Section 4 to the 1913 Act, headed “Criminal offense during confinement,” which is the provision that now appears at 61 P.S. § 2152.1 and which applies to crimes committed by confined convicts in general:
Where a person is confined in a State penal or correctional institution either by virtue of his sentence pursuant to his conviction or plea of guilty to a criminal charge or by virtue of a commitment issued by any court of the Commonwealth having jurisdiction and while so confined any such person commits a criminal offense and is subsequently convicted or enters a plea of guilty thereto, the expenses of keeping such person in any State penal or correctional institution pursuant to such subsequent conviction or plea of guilty shall be borne by the Commonwealth. (Emphasis added.)
The title and the text of Act 122 stand in marked contrast to the title and the text of Act 107. The title of Act 107 makes no reference to a subject other than escapee costs and providing for the maintenance of escaping convicts. The title of Act 122 is: “An act amending the act of July 22, 1913 (P.L. 912, No. 437), entitled ‘[full title of 1913 Act quoted],’ further providing for maintenance of escaping convicts under new sentence; providing for criminal offense during confinement; and making a repeal.” (Emphasis added.) Act 122 was intended to provide for general criminal offenses committed during confinement, and its title plainly indicated that fact. The text of Act 122 unambiguously applies to all persons committing criminal offenses while confined in a state institution by virtue of a conviction or a guilty plea. The text of Act 107 contains no indication of such broad application.
As the majority stresses, Act 107 and Act 122 were approved the same day. The Court has noted the statutory construction principles that the legislature intended different meanings when it enacted two separate provisions at the same time, Department of Auditor General v. State Employees’ Retirement System, 836 A.2d 1053 (Pa.Cmwlth.2003),2 and that a change of language in different sections of a statute is prima facie evidence of a change in intent, Shawnee Dev., Inc. v. Commonwealth, 799 A.2d 882 (Pa.Cmwlth.2002), *854aff'd, 572 Pa. 665, 819 A.2d 528 (2003). The difference in the Acts’ titles reveals a clear legislative intent to address general inmate crimes in Act 122 and a clear legislative intent not to do so in Act 107.
Based on the above analysis, I disagree that Petitioners are entitled to a declaration that the Department of Corrections must pay all costs associated with the prosecution of inmates who commit crimes and offenses on the grounds or within the buildings of any state correctional or penal institution, regardless of whether the crimes or offenses were committed during the course of an escape or an attempted escape. I dissent because the majority’s interpretation of Act 107 is at fundamental odds with well-established principles of statutory construction.

. Section 2(b) of the 1913 Act, 61 P.S. § 2151(b), provides, with supplied emphasis:
(b) State jurisdiction. — The cost of transporting escaped persons, prisoners, and convicts under the jurisdiction of the Commonwealth from the place of capture to any State penal or correctional institution after being sentenced for such escape, or for the commission of any crime or offense following such escape and before apprehension, as well as the costs of the trial for escape or breaking away of persons, convicts, and prisoners from any State penal or correctional institution, or the violation by said persons, convicts, and prisoners under the jurisdiction of the Commonwealth of any or all of the penal statutes relating to escape, or of the trial for crime and offenses committed after such escape and before apprehension, or of the trial for crimes and offenses committed on the grounds or within the buildings of any State penal or correctional institution, as well as the costs incurred in any proceedings on writs of habe-as corpus, coram nobis or other petitions arising out of any escape or crime or the trials therefore [sic], or in any appeals of any such proceedings or trials, shall in each instance be borne and paid by the Commonwealth. The term “costs” also includes, but is not limited to, charges for court stenographer, district attorney, witness fees, district justice, clerk of court, public defender and court appointed attorney.


. Subsequent determination, 860 A.2d 206 (Pa.Cmwlth.2004).